IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-17-00152-CR

BRUCE WILLIAMS,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee


                           From the 54th District Court
                            McLennan County, Texas
                            Trial Court No. 2012-50-C2


                             ABATEMENT ORDER

      Counsel has filed his sixth motion for extension of time to file appellant’s brief.

The Court delayed ruling on this and the last motion for extension of time in anticipation

that the brief would be filed before the Court could grant the motions given the brief

extensions requested. When the time requested pursuant to the fifth motion expired and

no brief was filed, the Court denied counsel’s motion and ordered the brief due 14 days

after the date of the order. No brief was filed, and counsel submitted this, the sixth
motion for extension of time. Regrettably, the time requested in the sixth motion has

expired, and no brief has been forthcoming.

        We must draw the line and deny counsel’s sixth motion for extension of time to

file a brief, notwithstanding counsel’s individual hardships, as counsel’s client is entitled

to have a brief filed on his behalf to prosecute the appeal.

        Accordingly, this appeal is abated to the trial court to conduct any necessary

hearings within 14 days of the date of this Order pursuant to Texas Rule of Appellate

Procedure 38.8(b)(2) and (3). TEX. R. APP. P. 38.8(b)(2), (3).

        The supplemental clerk’s and reporter’s records required by Texas Rule of

Appellate Procedure 38.8(b)(2) and (3), if any, are ordered to be filed within 21 days of

the date of this Order. See id.


                                           PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion denied
Appeal abated
Order issued and filed January 24, 2018
Will. v. State                                                                      Page 2